



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto (City) v. Riddell, 2019 ONCA 103

DATE: 20190213

DOCKET: C65182


Sharpe, Benotto and Brown JJ.A.

BETWEEN

City of Toronto

Respondent (Respondent)

and

Matthew Riddell

Applicant (Appellant)

Matthew Riddell, acting in person

Gadi Katz, for the respondent

Heard: February 7, 2019

On appeal from the judgment of
    Justice Shaun S. Nakatsuru of the Superior Court of Justice, dated March 28,
    2018, with reasons reported at 2018 ONSC 2048, dismissing an application for
certiorari
to quash the order of Justice of the Peace Odida Quamina of the Ontario Court
    of Justice, dated November 6, 2017.

REASONS FOR DECISION

[1]

At the start of his trial on a speeding ticket, the appellant
    informed the justice of the peace that he wanted to argue a motion seeking a
    stay of the proceeding on the basis that the prosecutor had not responded to
    his two written requests for disclosure. The appellant had not given notice of
    his intention to bring a stay motion prior to the trial date. In the result,
    the justice of the peace: (i) adjourned the trial; (ii) told the prosecutor to
    make certain disclosure in specified ways; and (iii) reserved to the appellant
    the right to argue his stay motion on the new trial date.

[2]

The appellant applied for judicial review in the nature of
certiorari
under s. 140(1) of the
Provincial Offences Act,
R.S.O. 1990, c. P.33.
    The application judge dismissed the application. Noting that the order made by
    the justice of the peace was interlocutory in nature, the application judge
    held that: (i) the adjournment of the trial was a fit remedy for the Crowns
    non-disclosure; and (ii) there was no denial of natural justice as the
    appellant was free to ask for a stay of proceedings upon the resumption of the
    trial.

[3]

The appellant appeals pursuant to s. 140(3) of the
Provincial
    Offences Act
. He advances numerous arguments.

[4]

We are not persuaded by any of them.

[5]

Most of the appellants arguments are predicated on his contention that
    the justice of the peace dismissed his motion for a stay. The justice of the
    peace did no such thing: he adjourned the trial to a later date, asked for
    further Crown disclosure, and clearly told the appellant he could bring his
    stay motion on the new trial date. The justice of the peace did not exceed his
    jurisdiction by adjourning the appellants motion for a stay rather than
    deciding it then and there.

[6]

The appellants application for judicial review in effect was an appeal
    from the justice of the peaces interlocutory ruling. As the Supreme Court of
    Canada observed in
R. v. Awashish
, 2018 SCC 45, 367 C.C.C. (3d) 377,
    at paras. 10, 11 and 20, with limited exceptions, there are no interlocutory
    criminal appeals. As a result, the use of
certiorari
is tightly
    limited by the
Criminal Code
and the common law to ensure that it is
    not used to do an end-run around the rule against interlocutory appeals.
Certiorari
in criminal proceedings is available to parties only for a jurisdictional error
    by a provincial court judge, which includes circumstances where the judge acts
    contrary to the rules of natural justice. The same principles apply to
certiorari
under s. 140(1) of the
Provincial Offences Act
:
York
    (Regional Municipality) v. McGuigan
, 2018 ONCA 1062, at paras. 4, 49-52.

[7]

In the present case, the ruling by the justice of the peace was an
    interlocutory trial management ruling, made within his jurisdiction, that
    sought to ensure proper disclosure was made to the appellant, and which did not
    preclude him from pursuing his motion for a stay. The application judges
    conclusions that (i) the ruling was interlocutory and (ii) there was no denial
    of natural justice were fully supported by the record. He did not err in
    dismissing the appellants application for judicial review.

[8]

The appeal is dismissed.

Robert
    J. Sharpe J.A.
M.L. Benotto J.A.
David Brown J.A.


